       Case
       Case 1:19-cv-03539-PKC
            1:21-cv-10897-RGS Document
                              Document34-5 Filed 05/28/21
                                       1-4 Filed 07/31/19 Page
                                                          Page 12 of
                                                                  of 23

                                          EXHIBIT 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                       ==--                          X
OUSMANE BAH,
                                                     19 Civ. 3539(PKC)
                       Plaintiff,
-against-                                            DECLARATION OF
                                                     TOM STEVENS
APPLE INC. and SECURITY INDUSTRY
SPECIALISTS,INC.

                       Defendant.
                                                   -=X


DECLARATION OF TOM STEVENS IN SUPPORT OF MOTION TO DISMISS PURSUANT
TORULE12(b)(2),(6)

       1. Tom Stevens, pursuant to 28 U.S.C. Sec.1746, under the penalties of perjury, declare
that the following is true and correct.

        1.1 am the Vice President of Retail Operations for Security Industry Specialists, Inc.

("SIS")and I held this same position in 2018.

        2. SIS is a California Corporation with its corporate headquarters and principal place of
business located, currently and in 2018, at 6071 Bristol Parkway, Culver City, CA 90230.
        3. SIS, currently and in 2018, provides "loss prevention" services to Apple retail stores in
multiple states."Loss prevention" is a specifically contracted security service wherein SIS
employees are assigned to a retail store to detect shoplifters, make apprehensions and,if
necessary, contact local law enforcement regarding the theft.
        4. SIS, currently and in 2018,leases office space in New York at 601 W.26**' Street, New
 York,NY.SIS currently and in 2018 provides security services to several(non-Apple)retailers
 in New York City. However, neither currently, nor in 2018 did SIS provide "loss prevention"
 services to any retailers in the City or State of New York.
       Case
       Case 1:19-cv-03539-PKC
            1:21-cv-10897-RGS Document
                              Document34-5 Filed 05/28/21
                                       1-4 Filed 07/31/19 Page
                                                          Page 23 of
                                                                  of 23




       5. Neither currently, nor in 2018,is/was SIS the contracted security guard company for
any Apple retail store in New York City. SIS does not perform "loss prevention" services for any
Apple retail store in New York State.

       6.1 have reviewed the June 26,2019 correspondence from SIS's attorney, David

Metzger, listing the Apple store locations for which SIS is aware of a report to law enforcement
for an individual previously identified to SIS by law enforcement as Ousmane Bah. That is a true
and accurate list. SIS did not identify Ousmane Bah to law enforcement in New York State and
did not file any report or complaint against him with law enforcement in New York State.
       7. SIS did not disseminate the identity or image of the individual previously identified as
Ousmane Bah to any Apple store, or to any security company assigned to any Apple store, in
New York City.

Dated and Executed:

                     ,New Jersey
        July'i^ 2019
                                        TOM STEVENS
